Citation Nr: 1638895	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, lumbar injury, prior to September 8, 2014. 

2.  Entitlement to a rating in excess of 40 percent for residuals, lumbar injury, beginning on September 8, 2014.

3.  Entitlement to a compensable disability rating for radiculopathy of the right lower extremity prior to October 13, 2010.

4.  Entitlement to a compensable disability rating for radiculopathy of the left lower extremity prior to October 13, 2010

5.  Entitlement to a disability rating in excess of 10 percent prior to September 8, 2014 and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 10 percent prior to September 8, 2014 and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity.

7.  Entitlement to TDIU prior to August 10, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1987 to August 7, 1987 and from May 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  By a rating action in March 2010, the RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for residuals, lumbar injury.  The Veteran perfected a timely appeal to that decision.  By a rating action in June 2011, the RO granted service connection for radiculopathy, S1, right lower extremity, associated with residuals of lumbar injury and radiculopathy, S1, left lower extremity, associated with residuals of lumbar injury, each evaluated as 10 percent disabling, effective October 13, 2010.  

In July 2014, the Board remanded the case for additional development.  In December 2014, the RO increased the evaluation for residuals of lumbar injury from 20 percent to 40 percent, effective September 8, 2014; the RO also increased the ratings for radiculopathy, S1, right and left lower extremities, each, from 10 percent to 20 percent, effective September 8, 2014.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board has a responsibility to address whether different ratings are appropriate for different periods of time on appeal, whether for initial ratings or ratings for which an increase is requested.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  That appeal period goes back to the date one year prior to the date of claim for a claim for an increase in the rating or ratings for a disability for which service connection has already been established.  See 38 U.S.C.A. § 5110(b) (West 2014).  For this reason, the Board has listed the issues differently than in the previous remand; specifically listing the issues of entitlement to compensable disability ratings for the radiculopathy for the period prior to October 13, 2010.  Although the matter of the rating for radiculopathy of the right and left lower extremities was not part of the initial appeal and the Veteran's neurological symptoms are rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for those manifestations of his back disability.  

VA received a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in January 2016.  On that form, the Veteran indicated that the service-connected disabilities that prevented him from securing or following a substantially gainful occupation were those involving his back, knees, and sciatica.  He also indicated that the last time he worked full time was in 2003 and he became too disabled to work in 2003.  In a March 2016 rating decision, the RO granted TDIU effective the date that it received the VA Form 21-8940.  Entitlement to TDIU was raised during the course of the claim for a higher rating for the back disability so that issue is before the Board for the entire appeal period.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a September 2016 Informal Hearing Presentation, the Veteran's representative waived initial AOJ consideration of evidence received since the most recent readjudication of the claim in the SSOC issued in December 2014, which includes VA examination reports unrelated to the claims on appeal and VA treatment records.  This evidence is accepted for inclusion in the appeal.  


FINDINGS OF FACT

1.  Prior to September 8, 2014, the Veteran's lumbar spine disorder was manifested by some painful limitation of motion with stiffness and spasms in the paraspinous muscles; his remaining functional range of motion was better than 30 degrees of flexion; he did not have ankylosis or incapacitating episodes having a total duration of at least four weeks during any 12 month period.  

2.  Beginning September 8, 2014, the Veteran's lumbar spine disorder is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12 month period.  

3.  Radiculopathy of the right lower extremity was manifested by mild symptomatology as of the date of claim, January 11, 2010.   

4.  Radiculopathy of the right lower extremity has not been manifested by more than mild symptomatology prior to September 8, 2014, and has not been manifested by more than moderate symptomatology from that date.  

5.  Radiculopathy of the left lower extremity was manifested by mild symptomatology as of the date of claim, January 11, 2010.   

6.  Radiculopathy of the left lower extremity has not been manifested by more than mild symptomatology prior to September 8, 2014, and has not been manifested by more than moderate symptomatology from that date

7.  The Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation since January 11, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals, lumbar injury, prior to September 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2015).  

2.  The criteria for a rating in excess of 40 percent for residuals, lumbar injury, beginning on September 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, .4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2015).  

3.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the right lower extremity, were met from January 11, 2010 through October 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124 a, Diagnostic Code 8720 (2015).  

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to September 8, 2014 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124 a, Diagnostic Code 8720 (2015).  

5.  The criteria for a 10 percent rating, but no higher, for radiculopathy of the left lower extremity, were met from January 11, 2010 through October 12, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124 a, Diagnostic Code 8720 (2015).  

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to September 8, 2014 and in excess of 20 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124 a, Diagnostic Code 8720 (2015).  

5.  The criteria for TDIU have been met since January 11, 2010.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in January 2010.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is recognized that there is a report that the Veteran was in a hospital for 9 days in 2009, however, he has not submitted nor asked VA to assist him in obtaining records of such hospitalization, despite being provided with adequate notice in the January 2010 letter.  As such, VA has no further duties in this regard.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

To the extent that the spine examinations do not comply with 38 C.F.R. § 4.59, in providing for testing for pain of the spine joints on active and passive motion, in weight-bearing and nonweight-bearing, providing such examination for the period prior to September 8, 2014 is not possible at this point.  As to the period after September 8, 2014, the spine disability could not be rated higher absent a finding of ankylosis or prescription of bed rest for a specific period of time; findings not affected by such testing.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016).  For these reasons, the Board finds that it may proceed to adjudicate the appeal based on the examinations of record.   

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  

II.  Factual background.

By a rating action in August 1993, the RO granted service connection for residuals, lumbosacral injury and assigned a 10 percent disabling, effective July 28, 1992.  By a rating action in January 2005, the RO increased the evaluation for the lumbar injury from 10 percent to 20 percent, effective November 2, 2004.  

In a statement in support of claim (VA Form 21-4138), received January 11, 2010, the Veteran indicated that he was seeking an increased rating for his back disorder.  He specified this as due to reoccurring sciatic pain.  The Veteran was afforded a VA examination in February 2010.  At that time, he reported that his low back disorder has gotten progressively worse.  It was noted that the Veteran experienced fatigue, decreased motion, stiffness, and pain in the lumbosacral area; he also had paresthesias.  The Veteran described the pain as a sharp and lancinating; he noted that the pain was severe, occurred on a daily basis and lasted for hours.  It was also reported that the pain radiated down the left leg.  The Veteran also reported experiencing flare-ups on a weekly basis; he described the flare-ups as severe.  The Veteran related that the lumbar pain was precipitated by prolonged standing, walking or sitting, and it was alleviated by bed rest.  The Veteran also reported that he was unable to get up during flare-ups.  The Veteran related that he was unable to walk more than a few years; and he needed the use of a brace.  

On examination, it was noted that the Veteran's posture and head position were normal.  His gait was normal.  Lumbar flattening was noted.  Scoliosis was noted; no lumbar lordosis or ankylosis was noted.  There was no spasm or atrophy noted.  There was pain with motion and guarding.  Motor examination was 5/5 in all joints.  Sensory examination was normal.  Detailed reflex examination was 2 plus.  Active range of motion was flexion was from 0 degrees to 60 degrees, extension was from 0 degrees to 15 degrees, left lateral flexion was from 0 degrees to 20 degrees, left lateral rotation was from 0 degrees to 25 degrees, right lateral flexion was from 0 degrees to 20 degrees, and right lateral rotation was from 0 degrees to 25 degrees.  There was no objective evidence of pain on active range of motion.  Following repetitive motion, the Veteran had forward flexion to 55 degrees, extension to 10 degrees, left lateral flexion to 15 degrees left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion.   X-ray study of the lumbar spine revealed spondylosis deformans, mild levoscoliosis of the lumbar spine, and straightened lumbar alignment.  The pertinent diagnosis was lumbar spondylosis deformans.  

Submitted in support of the Veteran's claim was an undated clinical summary from Dr. Joseph T. De Los Reyes, wherein it was noted that the Veteran was first seen at the diabetes one-stop center in March 2003, the Veteran also complained of chronic low back pain radiating to his left thigh since his first consult in the clinic.  Dr. De Los Reyes stated that gouty arthritis was highly considered; however, regardless of medications, the Veteran was unable to sustain continuous prolonged sitting, not unless he reclined his back or lie flat.  Dr. De Los Reyes noted that, upon further testing, in March 2008, the Veteran was discovered to have degenerative osteoarthritis of the thoracolumbar spine and muscle spasticity in the lumbar spine.  Dr. De Los Reyes related that, despite taking anti-neuropathic pain medications, the Veteran's pain became more persistent and severe. 

Received in September 2010 were VA progress notes dated from March 2010 to May 2010.  These records show that the Veteran was given a referral for an EMG of the lower extremities.  A treatment note dated in March 2010 reflects a primary diagnosis of degenerative disc disease, lumbar spine with radiculopathy.  

The Veteran was afforded a VA examination in October 2010 for evaluation of neurological disorders.  At that time, he reported having low back pain with shooting pains down to the heels.  The examiner stated that review of the Veteran's outpatient records indicate that the Veteran had been experiencing "numbness and shooting pains like a muscle pull on both legs up to the heel since 4 years ago."  The examiner noted that the physician in charge requested an EMG-NCV evaluation for "shooting pains to the lower extremities;" however, it has not been done as of this time.  It was noted that the Veteran spent 9 days in the hospital in February 2009 due to low back pains.  It was noted that an NCV/EMG study revealed bilateral S1 radiculopathies, left more than the right, chronic, with signs of acute exacerbation on the left.  The relevant study is dated in October 2010.   On examination, it was noted that all cranial nerves were intact.  Motor examination was 5/5 in both lower extremities.  No sensory deficits were noted.  Deep tendon reflexes were normoactive in the lower extremities.  Cranial nerves were intact.  The pertinent diagnosis was radiculopathy, S1, bilateral, with low back pains shooting down to the heels.  The examiner noted that the effects on occupational activities included pain, decreased mobility and decreased strength in the lower extremities.  

An examination of the spine was also conducted in October 2010.  The Veteran reported having decreased motion, stiffness, spasms and pain in the lumbosacral spine area.  The Veteran described the pain as sharp and lancinating; he also described the severity of the pain as severe.  He also reported radiating pain in the left and right leg.  The Veteran stated that he was unable to walk more than few yards.  The Veteran also reported flare-ups on a weekly basis which he described as severe.  The Veteran also reported that the flare-ups last hours.  The precipitating factors include prolonged standing, walking and sitting, and alleviated by bed rest.  The Veteran stated that he is unable to get up during flare-ups.  

On examination, posture and head position was normal.  Gait was described as normal.  The examiner noted some lumbar flattening and scoliosis, but no kyphosis, lordosis or ankylosis was noted.  No atrophy was noted.  The examiner reported guarding, pain with motion in the lumbar spine.  Active range of motion revealed flexion from 0 percent to 63 degrees, extension from 0 degrees to 26 degrees, left lateral flexion to 23 degrees, left lateral rotation to 30 degrees, right lateral flexion to 23 degrees, and right lateral rotation to 30 degrees.  The examiner stated that there was objective evidence of pain on active range of motion.  After repetitive motion, range of motion revealed flexion to 57 degrees, extension to 16 degrees, left lateral flexion to 20 degrees, left lateral rotation to 25 degrees, right lateral rotation to 20 degrees, and right lateral rotation to 25 degrees.  Reflexes were 2plus in all joints.  Sensory examination was normal in all joints.  Motor examination was 5/5.  Muscle tone was normal, and there was no muscle atrophy.  Lasegue's sign was positive.  The pertinent diagnosis was lumbar spondylosis deformans with bilateral S1 radiculopathies, left more than right, chronic with signs of acute exacerbation on the left.  The examiner noted that the Veteran's disability caused problems with carrying and lifting, decreased mobility and pain.  

Of record is the report of an EMG study, performed in October 2010.  It was noted that the Veteran was seen due to low back pain more on the left with radiating pain towards the left lower extremity for 6 years duration.  It was noted that the pain was accompanied by numbness of the left lower extremity.  The pertinent diagnosis was bilateral SI .radiculopathies, left more than the right, chronic with signs of acute exacerbation on the left.  

A peripheral nerves examination was conducted in March 2011.  The examiner indicated that the Veteran was referred to neurology for determination and assessment of Veteran's back condition to include neurologic findings secondary to his complaints of back pain due to "shooting pains from back to lower extremities."  It was noted that the Veteran experienced stiffness, numbness, paresthesias, dysesthesias and pain in both lower extremities.  He reported having tingling sensations and shooting radiating electrical pains in the lower extremities.  Reflexes were 2 plus in all extremities.  Sensory examination was normal in the right and left lower extremities.  Motor examination was 5/5 in all extremities.  Muscle tone was normal.  It was noted that the Veteran took slow guarded steps due to low back pains.  No imbalance or tremor was noted.  There was no evidence of fasciculations.  The examiner noted that an EMG/NCV conducted in October 2010 revealed bilateral S1 radiculopathies, left more than the right, chronic with signs of acute exacerbation on the left.  The pertinent diagnosis was radiculopathy, S1, bilateral, manifested by shooting pains from the back to the lower extremities.  The examiner noted that the effects on occupational activities include decreased mobility, problems with lifting and carrying, and decreased strength in the lower extremity.  The examiner further noted that the radiculopathy will manifest a moderate effect in the activities of daily living that requires the Veteran to lift and carry objects that weight more than 25 kilograms.  

Received in August 2014 were VA outpatient treatment reports from the outpatient clinic in Manila, dated from April 2007 to November 2013.  These records show that the Veteran received follow up evaluation and treatment for several disabilities, including chronic low back disorder.  

The Veteran was afforded another VA examination in September 2014.  At that time, the Veteran indicated that he just lies in bed and has difficulty getting up and moving his back during flare-ups.  It was noted that pain has the major functional impact.  Range of motion in the lumbar spine was forward flexion to 40 degrees, but he had objective evidence of painful motion beginning at 35 degrees.  Extension ends at 25 degrees, with objective evidence of pain starting at 20 degrees.  Right lateral flexion ended at 20 degrees, with painful motion beginning at 20 degrees.  Left lateral flexion was to 20 degrees, with painful motion starting at 20 degrees.  Right lateral rotation ended at 20 degrees, with pain starting at 20 degrees.  Left lateral rotation was to 20 degrees, with painful motion starting at 20 degrees.  Following repetitive use testing forward flexion was to 35 degrees, extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 25 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 25 degrees.  

The examiner noted that the Veteran had additional limitation in his range of motion following repetitive testing.  The examiner also noted that the Veteran had functional loss caused by less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  It was further noted that the Veteran had localized tenderness.  No muscle spasms were noted.  However, the examiner noted that the Veteran had guarding of the thoracolumbar spine resulting in abnormal gait.  Muscle strength was 5/5.  No muscle atrophy was noted.  Deep tendon reflexes were to 1 plus.  Sensory examination was normal in all joints.  Straight leg raising was positive.  It was noted that the Veteran had radiculopathy which caused constant moderate pain in lower extremities, severe intermittent pain, and mild paresthesias.  He also noted that the Veteran had mild numbness in the lower extremities.   The examiner reported involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in both lower extremities.  The examiner described the severity of the radiculopathy as moderate.  No ankylosis was noted.  The Veteran had intervertebral disc syndrome of the thoracolumbar spine; and, it was noted that the Veteran had not had any incapacitating episodes over the past 12 months.  It was noted that the Veteran regularly used a brace and a cane due to his lower back pain with spasms.  X-ray study revealed L5-S1 disc space narrowing, spondylosis deformans, straightened lumbar alignment and mild levoscoliosis of the lumbar spine.  The examiner stated that the Veteran's lumbar spine condition impacts his ability to work due to decreased mobility, problems going up and down steps, carrying and lifting heavy loads, bending and stooping.  The examiner further stated that the Veteran's lower back condition had moderate to severe impact on his activities on daily living and his ability to obtain and retain gainful employment.  

The examiner opined that the pain would limit the Veteran's functional ability during flare-up causing about 5 to 10 degrees of additional loss of motion in the range of motion (flexion and extension) for the lumbar spine.  

Received in October 2014 were VA progress notes dated from December 2008 to May 2014.  These records show that the veteran received ongoing clinical evaluation for degenerative disc disease.  

Received in August 2015 were VA progress notes dated from December 2004 to August 2015, reflecting ongoing clinical evaluation and treatment for several disabilities, including chronic low back pain and radiculopathy, affecting the lower extremities.  During a clinical visit in January 2015, the Veteran reported chronic low back pains with shooting pains partially relieved by tramadol and Lyrica.  He reported gait problems with decreased muscle tone noted on the left leg.  He also reported that the use of TENS unit provided temporary relief.  The assessment was lumbar radiculopathy and degenerative disc disease.  On August 10, 2015, the Veteran reported having had a flare up of low back pain a few weeks ago; he claimed that Lyrica and Tramadol does not work so he just does bed rest during flare-ups.  He also reported left calf muscle atrophy which affects his gait and balance.  Examination of the extremities revealed no cyanosis, no clubbing and no edema.  There was tenderness over the lumbosacral spine.  The assessment was degenerative disc disease.  

On January 25, 2016, the RO received a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  On that form, the Veteran indicated that he had been unable to work since 2003 due to service connected disabilities, including his back disability.  In a March 2016 rating decision, the RO granted TDIU effective January 25, 2016, the date it determined he had filed his claim.  

Received in March 2016 were additional VA progress notes dated from July 2004 to November 2015.  These records show that the Veteran received clinical evaluation and treatment for his low back disorder with radiculopathy.  


III.  Analysis.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104 (a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

      A.  I/R-Residuals, lumbar injury.

The Veteran's service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5242 (2015), for degenerative arthritis of the spine.  The Board notes that, in order to afford the Veteran the highest possible disability rating, his lumbar spine disability will be evaluated under all potentially applicable diagnostic codes, including those that evaluate degenerative arthritis.  

Degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).  

Diseases and injuries to the thoracolumbar spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows: 

Unfavorable ankylosis of the entire thoracolumbar spine .......................................50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine....................................40 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height....................................................... ..10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  


      (i).  A rating in excess of 20 percent prior to September 8, 2014. 

The Veteran has been assigned a 20 percent evaluation for his back disability prior to September 8, 2014.  This evaluation contemplates forward flexion greater than 30 degrees or a combined range of motion not greater than 120 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to such factors as limitation of motion, pain on motion, weakness, or excess fatigability.  See DeLuca, supra. 

Based on a review of the record, the Board finds that the evidence does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for the residuals of his lumbar injury during the period prior to September 8, 2014.  Specifically, the Veteran has never demonstrated flexion of his thoracolumbar spine limited to 30 degrees or less.  At most, upon VA examination in February 2010, the Veteran's forward flexion was shown to be limited to 55 degrees.  Even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  See DeLuca, supra.  On examination in October 2010, the Veteran's forward flexion was shown to be limited to 63 degrees, and 57 after repetitive use testing.  Again, even considering the effects of pain on use, the Veteran's forward flexion was not shown to be functionally limited to 30 degrees.  In making this determination, the Board has applied to the entire appeal period the estimation of 10 degrees of additional loss of motion (flexion and extension) that the 2014 examiner provided.  This application is favorable to the Veteran as the evidence does not show that the disability has improved during the course of the claim and appeal and the estimation came late in the appeal period, in 2014.  

The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that he was diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine during the period prior to September 8, 2014.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

With regard to intervertebral disc syndrome, the evidence must demonstrate incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  During VA examinations in February 2010 and October 2010, the Veteran reported having flare-ups on a weekly basis which he described as severe; and he noted that the flare-ups lasts hour and were brought on by prolonged standing, walking and sitting, and alleviated by bed rest.  However, there is no indication that the Veteran has been prescribed bed rest by a doctor.  As such, there is no competent and probative evidence of record showing the Veteran had incapacitating episodes during the period in question, with bed rest that was prescribed by a physician.  Therefore, the Board finds that these rating criteria will not provide the Veteran with a rating in excess of 20 percent for the residuals of lumbar injury prior to September 8, 2014.  Thus, a rating in excess of 20 percent is not available for incapacitating episodes.  See 38 C.F.R. § 4.71a (2015).  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Based on the foregoing, the Board concludes that the Veteran's residuals of lumbar injury have been no more than 20 percent disabling throughout the period on appeal.  In light of the objective clinical findings, the Board finds that a schedular rating in excess of 20 percent is not warranted as there is no probative evidence of forward flexion less than 30 degrees, or favorable ankylosis.  Moreover, the first facts from which it was ascertainable that the criteria had been approximated for a rating higher than 20 percent were those shown by the examination conducted on September 8, 2014.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

      (ii).  A Rating in excess of 40 percent from September 8, 2014. 

As noted above, the veteran may receive a 60 percent disability rating by showing that he suffered incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Veteran has not reported any such problem; in fact, during the recent VA examination in September 2014, it was noted that the Veteran had not had any incapacitating episodes over the past 12 months.  The VA medical examinations of record and private medical records do not reflect the incurrence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  At no time has bed rest been prescribed.  Thus, a 60 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

Under the general rating formula for diseases of the spine, a disability rating in excess of 40 percent is also not warranted.  Specifically, a 40 percent disability is currently assigned to the Veteran's lumbar spine disability as the objective medical evidence reflects that forward flexion of the thoracolumbar spine is 30 degrees or less.  Upon review of the objective findings of record, there has never been any finding of unfavorable ankylosis of the entire thoracolumbar spine.  Thus, a 50 percent disability rating is not warranted for the veteran's lumbar spine disability.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2015), addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain, throughout the time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Veteran reported in September 2014 that he just lay in bed and had difficulty getting up and moving his back during flare-ups.  It was noted that pain has the major functional impact.  Range of motion in the lumbar spine was forward flexion to 40 degrees, but he had objective evidence of painful motion beginning at 35 degrees.  Extension ends at 25 degrees, with objective evidence of pain starting at 20 degrees.  The examiner noted that the Veteran had additional limitation in his range of motion following repetitive testing.  The examiner also noted that the Veteran had functional loss caused by less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  Consequently, flexion is functionally limited to 35 degrees.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, Id.  It is not disputed that the veteran has pain on motion, but the Board finds that the currently assigned 40 percent disability rating adequately compensates him for his pain and functional loss of motion in this case.  

With regard to neurologic abnormalities, the Board acknowledges the Veteran's subjective complaints of radiating pain and weakness in his legs with movements.  In fact, separate ratings have been assigned for the neurologic manifestations associated with the spine disability and are discussed below.  

Again, the Board accepts that the veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence establishes the presence of unfavorable ankylosis.  

In summary, for the reasons and bases expressed above, the Board finds that the criteria is not met for the assignment of a schedular rating in excess of 40 percent rating for residuals of lumbar injury from September 8, 2014.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

      B.  Higher Evaluations-Lower Extremities Radiculopathy.

The Veteran's left and right lower extremity radiculopathy has been rated under Diagnostic Code 8720.  Under Diagnostic Code 8720, a veteran is entitled to a rating of 10 percent if there is mild incomplete paralysis of the sciatic nerve, 20 percent if there is moderate incomplete paralysis of the sciatic nerve, 40 percent if there moderately severe incomplete paralysis of the sciatic nerve, and 60 percent if there is incomplete paralysis that is severe with marked muscular atrophy.  38 C.F.R. § 4.124a.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a .

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2015).  

      (i)  Compensable rating for radiculopathy prior to October 13, 2010

The Board finds that the 10 percent rating for mild radiculopathy of the left lower extremity and the 10 percent rating for mild radiculopathy of the right lower extremity are warranted from the date that VA received the Veteran's claim for a higher rating on January 25, 2010.  Notably, the specific symptom for which the Veteran sought an increase in that claim was sciatic pain.  Although VA conducted an examination in February 2010, the examination report contains little detail describing the neurologic symptoms.  

It is noted that the February 2010 report specified that he complained of left lower extremity neurologic problems.  The study from just eight months later showed bilateral radiculopathy of the lower extremity, just that the left was worse than the right.  Given the timing of that study in relation to when the Veteran filed his claim, the Board concludes that the October 2010 EMG study best reflects the disability for the entire period from when VA received his claim to the date of the September 2014 examination.  

For these reasons, the Board finds that 10 percent ratings are warranted for the period from the receipt of the claim through October 12, 2010.  The facts however do not show that he had an increase in disability of his back, to include to a compensable degree of radiculopathy of either lower extremity, occurred in the one year period prior to the date VA received his claim.  See 38 U.S.C.A. § 5110(b); Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  

      (ii).  Rating in excess of 10 percent prior to September 8, 2014.

The Board finds no support for assignment of a 20 percent evaluation for the Veteran's radiculopathy affecting the left or right lower extremity prior to September 8, 2014.  In so finding, the Board notes that, on the occasion of the October 2010 VA examination, motor examination was 5/5 in both lower extremities.  No sensory deficits were noted.  Deep tendon reflexes were normoactive in the lower extremities.  It was noted that the Veteran uses a cane constantly.  Muscle strength was normal.  On examination in March 2011, reflexes were 2+ in all extremities.  Sensory examination was normal in the right and left lower extremities.  Motor examination was 5/5 in all extremities.  Muscle tone was normal.  It was noted that the Veteran took slow guarded steps due to low back pains; however, no imbalance or tremor was noted.  

Considering the pertinent evidence in light of the above, the Board finds that the most probative evidence reflects that the Veteran's radiculopathy in the left and right lower extremities caused disability comparable to no worse than mild incomplete paralysis, manifested by pain, but with no loss of muscle mass, strength, or function attributed to the service-connected disability prior to September 2014.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  Here, only sensory impairment was noted on the neurological evaluation, and the record does not otherwise provide a basis for more than a 10 percent rating.  

      (iii).  A rating in excess of 20 percent from September 8, 2014.

The Board finds that a rating in excess of 20 percent is not warranted for the left or right lower extremities from September 8, 2014.  This is so because the evidence does not show, nor does the Veteran suggest, that his radiculopathy in either lower extremity, associated with residuals of lumbar injury, is more than moderate.  A higher evaluation of 40 percent is not warranted as the record does not contain evidence of moderately severe incomplete paralysis of the sciatic nerve.  

A rating in excess of 20 percent for radiculopathy of either lower extremity is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  At the September 2014 VA medical examination, straight leg raising was positive and there was a slight decrease in deep tendon reflexes which were 1 plus in the lower extremities.  However, muscle strength was 5/5.  No muscle atrophy was noted.  Sensory examination was normal in all joints.  It was noted that the Veteran had radiculopathy which caused constant moderate pain in lower extremities, severe intermittent pain, and mild paresthesias.  The examiner noted that the Veteran had mild numbness in the lower extremities.   The examiner reported involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in both lower extremities.  The examiner described the severity of the radiculopathy as moderate.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to lower extremity radiculopathy than reflected in the September 2014 VA medical examination report.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lower extremity radiculopathy more closely approximates the criteria for a rating in excess of 20 percent under DC 8720 for this period.  38 C.F.R. §§ 4.3, 4.7.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  
      
      C.  Extraschedular Consideration Under 38 C.F.R. § 3.321(b).

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All of the symptoms of the Veteran's low back disability, including his radiculopathy, are contemplated by the schedular criteria in both kind and degree.  He reports pain including pain, numbness, paresthesias, and dysesthesias.  These symptoms are all contemplated by the neurologic and the orthopedic criteria discussed above.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has also been established for asthma and disabilities of both knees.  The record does not show that his other service connected disabilities act together with the back disability so as to make the schedular ratings inadequate or present an unusual or exceptional disability picture.  Hence, referral for a rating under § 3.321(b) is not warranted.  

      D.  TDIU

Although the Veteran first submitted a specific form requesting TDIU in 2015, TDIU was raised during the course of the claim and appeal with regard to the back disability and the back disability is a basis for his seeking TDIU.  Furthermore, the issue was raised by the record, particularly by the examination findings and comments of the examiner in the 2014 examination report.  

The criteria for a TDIU are set out at 38 C.F.R. § 4.16 (2015), the authority for which is 38 U.S.C.A. § 1155. There are two subsections. Subsection (a) is referred to as "schedular TDIU" and subsection (b) is referred to as "extraschedular TDIU." 

A schedular TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

In determining whether the percentage are met there are specific considerations, to include that disabilities resulting from a common etiology will be considered one disability and that disabilities of both lower extremities, including the bilateral factor will be considered one disability.  38 C.F.R. § 4.16(a).  Here, the Veteran has had at least a 20 percent rating for the lumbar spine orthopedic disability during the entire period on appeal and (given the decision the Board is making today) at least a 10 percent rating for each lower extremity radiculopathy, which are from the same etiology as the spine disability, during the entire appeal period.  This combines to 40 percent.  See 38 C.F.R. § 4.25.  In addition, he has had at least the following ratings for the following disabilities during that time period:  30 percent for asthma, 10 percent for left knee disability loss of range of motion, 20 percent for left knee instability, and 10 percent for right knee loss of range of motion.  Thus, his combined rating has not been less than 70 percent at any time on appeal.  Id.  

The Veteran's 21-8940 shows that he has not been employed since 2003.  An examination report from January 2009, for his knees, documents that he was not working at that time.  The 2010 examination report shows that the Veteran's back disability resulted in moderate effects for chores, shopping, recreation, and traveling, and severe effects for exercise, and prevented sports.  Given this information, and the information provided by the 2014 examiner as to the effects of his back disability on employment, as well as the Veteran's report as to when he became too disabled to work, the Board is left with reasonable doubt as to whether his service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from the date that he requested an increase for his back disability, January 11, 2010.  

As the Board must, it resolves this reasonable doubt in the Veteran's favor and finds that TIDU is warranted from the date when VA received his claim for an increase, January 25, 2010.  Review of the record fails to show that such increase was shown in the year prior to that date.  

ORDER

Entitlement to a rating in excess of 20 percent for residuals of lumbar injury, prior to September 8, 2014, is denied.  

Entitlement to a rating in excess of 40 percent for residuals of lumbar injury, from September 8, 2014, is denied.  

A 10 percent disability rating for right lower extremity radiculopathy is granted for the period from January 11, 2010 through October 12, 2010, subject to the regulations governing the disbursement of monetary benefits.  

A 10 percent disability rating for left lower extremity radiculopathy is granted for the period from January 11, 2010 through October 12, 2010, subject to the regulations governing the disbursement of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent prior to September 8, 2014 and in excess of 20 percent thereafter, for radiculopathy of the right lower extremity, is denied.  

Entitlement to an initial rating in excess of 10 percent prior to September 8, 2014 and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity, is denied.  

TDIU is granted for the period from January 11, 2010 through August 9, 2015, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


